        Case 4:19-cv-03425-JST Document 80 Filed 12/11/19 Page 1 of 4



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
     Ryan Spear (admitted pro hac vice)
 7
     RSpear@perkinscoie.com
 8   Perkins Coie LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10   Facsimile: 206.359.9000
11   Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15

16
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST
17
                            Plaintiff,              NIANTIC, INC.’S OBJECTIONS TO
18                                                  REPLY EVIDENCE UNDER LOCAL
            v.                                      RULE 7-3(d)(1)
19
     GLOBAL++, an unincorporated                    Date:             January 29, 2020
20   association; RYAN HUNT, a.k.a.                 Hearing Time:     2:00 p.m.
     “ELLIOTROBOT,” an individual;                  Courtroom:        6, 2nd Floor (Oakland)
21   ALEN HUNDUR, a.k.a. “IOS N00B,” an             Judge:            Hon. Jon S. Tigar
     individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28

                                                                    OBJECTIONS TO REPLY EVIDENCE
                                                                             Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 80 Filed 12/11/19 Page 2 of 4



 1                                       I.          INTRODUCTION

 2          Plaintiff Niantic, Inc. respectfully objects to new evidence filed with defendants’ reply in

 3   support of their motion for reconsideration. See Dkt. 78. Specifically, Niantic objects to the

 4   second improper report of defendants’ putative expert, Robert Zeidman, and the exhibits attached

 5   to that report. See Dkt. 78-1 (the “Second Zeidman Declaration”); Dkts. 78-2 to 78-12 (exhibits).

 6                                        II.        BACKGROUND

 7          On September 26, 2019, the Court granted Niantic’s motion for preliminary injunctive

 8   relief and enjoined defendants from engaging in a variety of illegal acts, including copying

 9   Niantic’s code without permission. See Dkt. 55 (the “PI Order”). Several weeks later, defendants

10   asked the Court to reconsider and vacate the PI Order under Federal Rule of Civil Procedure

11   59(e). See Dkt. 63 (the “Motion”). Defendants’ Motion relied heavily on new evidence that had

12   not been raised before, including a lengthy report by defendants’ previously undisclosed putative

13   expert, Robert Zeidman (the “First Zeidman Declaration”), and several new exhibits.

14          In its opposition to defendants’ Motion, Niantic explained that the First Zeidman

15   Declaration and its exhibits should be disregarded because they could have been (and should have

16   been) submitted long before the Court issued the PI Order. See Dkt. 71 at 10-11. Niantic also

17   explained that it would be unfair and prejudicial to allow defendants to sandbag Niantic with

18   undisclosed and untested expert testimony, especially considering that defendants failed to

19   produce all the factual material on which Mr. Zeidman relied. See id. at 11.

20          Undeterred, defendants filed a second report from Mr. Zeidman with the reply in support

21   of their Motion, along with 11 more new exhibits. See Dkts. 78-1 to 78-12. As explained below,

22   those (additional) new materials are improper and should be ignored or stricken.

23                                            III.    ARGUMENT

24          The Local Rules authorize Objections to Reply Evidence because “[i]t is well accepted

25   that [the] raising of new issues and submission of new facts in [a] reply brief is improper.” Roe v.

26   Doe, No. C 09-0682 PJH, 2009 WL 1883752, at *5 (N.D. Cal. June 30, 2009) (internal quotation

27   marks and citation omitted); see also Mercado v. Sandoval, Inc., No. 2:08-cv-02648-GEB-EF,

28   2009 WL 2031715, at *1-2 (E.D. Cal. July 9, 2009) (same).
                                                  -2-
                                                                       OBJECTIONS TO REPLY EVIDENCE
                                                                                Case No.19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 80 Filed 12/11/19 Page 3 of 4



 1          The Second Zeidman Declaration and its exhibits violate that well-accepted rule. Those

 2   new materials introduce new purported facts, new evidence, and new opinions that do not appear

 3   in defendants’ Motion or in the First Zeidman Declaration. And the specific claims and opinions

 4   in the Second Zeidman Declaration (discussed below) sweep well beyond rebuttal of Niantic’s

 5   opposition.1 The Court should disregard or strike the Second Zeidman Declaration and its exhibits

 6   for those reasons alone. See Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (new reply

 7   evidence should not be considered without opportunity to respond); In re Cathode Ray Tube

 8   (CRT) Antitrust Litig., No. C-07-5944-SC, 2013 WL 6502170, at *1 n.1 (N.D. Cal. Dec. 11,

 9   2013) (sustaining objection to new reply evidence under Local Rule 7-3(d)(1)).

10          The rule against new reply evidence applies with even greater force where, as here, the

11   evidence at issue is proposed expert evidence. It is especially unfair and prejudicial to allow one

12   party to benefit from expert testimony without giving the other party an opportunity to test and

13   respond to that testimony. See In re ConAgra Foods, Inc., 302 F.R.D. 537, 559 n.87 (C.D. Cal.

14   2014) (declining to consider new expert evidence in reply “given the technical nature of the new

15   evidence” and opposing party’s lack of opportunity to evaluate it). Defendants’ gamesmanship

16   threatens precisely that sort of prejudice. Niantic has not had an opportunity to depose Mr.

17   Zeidman; to review all the factual material on which Mr. Zeidman relied; to investigate and

18   evaluate Mr. Zeidman’s technical opinions with the aid of Niantic’s experts (who are not due to

19   be disclosed for several months); or, if necessary, to move the Court to exclude Mr. Zeidman’s

20   testimony in whole or in part under the Federal Rules of Evidence and Daubert v. Merrell Dow

21   Pharmaceuticals, Inc., 509 U.S. 579 (1993). To credit Mr. Zeidman’s testimony at this stage—

22   before he has been qualified as an expert and before his opinions have been subject to any

23   meaningful scrutiny—would therefore be deeply unfair to Niantic.

24

25
     1
26     For example, the Second Zeidman Declaration opines at length on the (alleged) online
     availability of Niantic’s protocol buffer code; the (alleged) legal standard that applies to Niantic’s
27   copyright infringement claim; and the code analysis tool sold by Mr. Zeidman’s company. See
     infra at 4. None of those claims or opinions is necessary to rebut the evidence in Niantic’s
28   opposition.
                                                       -3-
                                                                        OBJECTIONS TO REPLY EVIDENCE
                                                                                 Case No.19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 80 Filed 12/11/19 Page 4 of 4



 1          Lastly, the Second Zeidman Declaration is riddled with holes and flaws that render its

 2   specific claims irrelevant, untrustworthy, or both. For example:

 3             Mr. Zeidman offers new claims and opinions about digital signing certificates. See
                Second Zeidman Decl. ¶¶ 42-49. But those claims and opinions are irrelevant because
 4              Mr. Zeidman does not offer an innocent explanation for why Mr. Hunt digitally signed
                unlawful IPA files that were then distributed via the Global++ website.
 5
               Mr. Zeidman offers new claims and opinions about the “specific protobuffer code for
 6              [Niantic’s] Pokémon GO [game],” which Mr. Zeidman claims “can be found on [a]
                publicly accessible” online location. See id. ¶¶ 14-16. But Mr. Zeidman does not
 7              establish that the code he found online is, in fact, Niantic’s code. Nor does he offer
                any evidence that defendants copied the specific code that he analyzes.
 8
               Mr. Zeidman purports to describe the legal analysis for evaluating Niantic’s copyright
 9              infringement claim. See id. ¶¶ 17-19. But Mr. Zeidman is not a legal expert, so his
                legal opinions are irrelevant and invade the province of the Court.
10
               Mr. Zeidman fulsomely describes and praises his company’s CodeSuite software
11              analysis tool. He also describes how he uses CodeSuite and other tools to analyze
                code. See id. ¶¶ 20-38. But he does not apply any of those tools or methods to this
12              case, rendering those claims and opinions irrelevant.
13             Mr. Zeidman claims that Niantic’s analysis of the Cheating Programs “was seriously
                flawed.” Id. ¶ 13. But he admits that he does not yet have enough information to
14              evaluate Niantic’s analysis, see id. ¶¶ 13, 17, 40, making that claim speculative at best.
15                                        IV.     CONCLUSION
16          In sum, the Court should strike or disregard the Second Zeidman Declaration and its

17   exhibits because those materials were offered for the first time in reply and go beyond rebuttal;

18   because it would be unfair and prejudicial to credit defendants’ putative expert testimony before

19   Niantic has had an opportunity to contest it; and because the specific claims in the Second

20   Zeidman Declaration fail on their own terms. Alternatively, the Court should defer consideration

21   of defendants’ Motion until after the parties have completed expert discovery so that Niantic has

22   an adequate opportunity to investigate and respond to the Second Zeidman Declaration.

23    DATED: December 11, 2019                             PERKINS COIE LLP
24
                                                           By:   s/ Ryan Spear
25
                                                                 Ryan Spear
26                                                               RSpear@perkinscoie.com

27                                                         Attorneys for Plaintiff Niantic, Inc.
28
                                                     -4-
                                                                         OBJECTIONS TO REPLY EVIDENCE
                                                                                  Case No.19-cv-03425-JST
